Citation Nr: 9915535	
Decision Date: 06/03/99    Archive Date: 06/15/99

DOCKET NO.  95-12 823A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine



THE ISSUE

Entitlement to benefits under 38 U.S.C. § 1151 for a ventral 
hernia and/or diastasis recti sustained during 
hospitalization in a Department of Veterans Affairs facility 
from September 21 to November 8, 1990.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from November 1951 to February 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1995 rating decision of the Togus, 
Maine Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied benefits under 38 U.S.C. § 1151 for 
a ventral hernia sustained during hospitalization in a VA 
facility.  This matter came before the Board in April 1998, 
and was remanded to the RO for further evidentiary 
development. 


REMAND

The veteran contends that he has a ventral hernia as a result 
of an injury during a 1990 hospitalization at a VA medical 
center (VAMC).  He claims he injured himself lifting weights 
in the gym because he did not receive proper instructions on 
how to use the gym equipment and was left unsupervised.

Although the most recent medical evidence, a VA examination 
in July 1998, showed that the veteran did not have a ventral 
hernia, the examiner did conclude that the veteran had 
diastasis recti which appeared after he lifted weights while 
hospitalized at a VA facility in 1990.  The examiner opined 
that it was as likely as not that the veteran's current 
symptoms were related to the lifting injury.

In pertinent part, 38 U.S.C.A. § 1151 provides that, where 
any veteran shall have suffered an injury, as a result of 
hospitalization, medical or surgical treatment, not the 
result of such veteran's own willful misconduct, and such 
injury results in additional disability, compensation shall 
be awarded in the same manner as if such disability were 
service connected.  

Hence, it must be determined whether the veteran's injury 
lifting weights may be considered "as a result of his 
hospitalization".

A January 1997 VA General Counsel Opinion on the matter of 
benefits under 38 U.S.C.A. § 1151 for disability incurred as 
a result of hospitalization notes that it may be difficult to 
determine whether an injury was caused by a condition or 
circumstance of hospitalization or was merely incurred 
coincident with hospitalization, but due to some other cause.  
In determining whether a recreational activity is a condition 
or incident of hospitalization for purposes of 38 U.S.C. 
§ 1151, consideration must be given to all pertinent 
circumstances, including the extent to which participation in 
the activity is required or encouraged by VA, the extent to 
which VA manages or controls the activity, and whether the 
activity furthers any goals of the treatment for which the 
hospitalization is provided.  Where participation in the 
activity is required or encouraged as part of a treatment 
program, the activity would generally be a condition or 
incident of hospitalization.  On the other hand, if the 
recreational facilities are merely provided as a service to 
patients for their own enjoyment, and VA does not directly 
supervise or control the recreational activities, there may 
be a basis for concluding that they are not a condition or 
incident of hospitalization.  VAOPGCPREC 7-97.  

The evidence of record includes a discharge summary showing 
that the veteran was hospitalized from September 21 to 
November 8, 1990 for a generalized anxiety disorder.  A 
consultation report from a VA doctor dated October 22, 1990  
shows that the veteran reported he sustained an injury two 
weeks prior, while lifting weights in the gym.  However, the 
record does not include reports from that period of 
hospitalization indicating whether lifting weights was an 
activity that was required or encouraged by VA, or whether 
the recreational facilities were merely provided as a service 
to patients for their own enjoyment.  This information is 
critical.

In light of the foregoing, this case is REMANDED to the RO 
for the following:

1.  The RO should obtain complete 
clinical records from the veteran's 
hospitalization at the Togus VAMC from 
September 21, to November 8, 1990, and, 
in particular, records pertaining to the 
veteran's prescribed treatment plan and 
participation in hospital activities, 
including required recreational therapy.  
If the records obtained do not reflect 
the circumstances under which the veteran 
was participating in weight-lifting 
activities, i.e., whether such activities 
were prescribed, mandated, encouraged, 
etc., the RO should arrange for this 
information to be obtained through 
interviews with appropriate hospital 
personnel.  

2.  The RO should then review the claim.  
If it remains denied, the veteran and his 
representative should be provided an 
appropriate supplemental statement of the 
case and given the opportunity to 
respond.  The case should then be 
returned to the Board for further review.  
No action is required of the veteran 
unless he is notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	GEORGE R. SENYK 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


